Citation Nr: 1114635	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  94-00 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death as a result of nicotine dependence acquired in service.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to February 1972.  He died in October 1986.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 1992 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  A hearing was held at the RO in July 1993 before a hearing officer.

This matter has a lengthy appellate history.  In decisions dated in January 1996 and June 1998, the Board denied service connection for the cause of the Veteran's death.  These decisions were vacated by the United States Court of Appeals for Veteran's Claims (Court).  In the March 1999 Joint Motion for Remand, the parties jointly moved to vacate and remand that portion of the June 1998 Board decision as it related to the nicotine dependence theory.  The parties specifically stated that the instant remand should not disturb the Board's determinations regarding service-connected asthmatic bronchitis with COPD as the cause of the Veteran's death.  The Court granted this motion by Order dated in March 1999, and vacated the "BVA decision".  In a September 2000 Board remand, the Board requested that clarification be obtained as to whether the appellant was continuing to assert entitlement to service connection for the cause of the Veteran's death other than on the basis of nicotine dependence.  In written correspondence dated in December 2000, the appellant's attorney informed VA that the appellant was not seeking entitlement to service connection for the cause of the Veteran's death other than on the basis of nicotine dependence.  The issue was thereafter recharacterized to reflect the claim on this basis only.  

In May 2003, the appellant testified before the Board at a hearing at the RO.  In Board decisions dated in September 2004 and December 2006, the Board denied service connection for the cause of the Veteran's death as a result of nicotine dependence acquired in service.  These decisions were vacated by the Court.  More specifically, the September 2004 decision was vacated by a Court Order in July 2005 that granted the parties' Joint Motion for Remand, and the December 2006 decision was vacated by a Court Memorandum Decision issued in August 2008.    

The Board obtained independent medical expert (IME) opinions concerning this matter on four separate occasions - in November 1997, May 2000, August 2006 and November 2010.  See 38 C.F.R. § 20.901(d) (2010).  With respect to each opinion, the appellant and her representative were provided with a copy of the opinion and allowed the appropriate amount of time for response.  See 38 C.F.R. § 20.903 (2010).

The matter is once again before the Board.

As is explained above, the issue of entitlement to service connection for the cause of the Veteran's death other than as a result of nicotine dependence is not presently on appeal.  This is based on the Board's denial of service connection for the cause of the Veteran's death in June 1998, and the evidence that followed limiting the issue on appeal to entitlement to service connection for the cause of the Veteran's death as a result of nicotine dependence.  With this said, the appellant's representative raised arguments in January 2011 regarding this service connection claim on a basis other than nicotine dependence.  As this matter was previously and finally adjudicated by the Board in June 1998, the Board does not presently have jurisdiction over it and it is referred to the AOJ for appropriate action.  In this regard, regulations provide that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  See 38 C.F.R. § 3.156.


FINDINGS OF FACT

1.  The Veteran died in October 1986 at the age of 56.

2.  According to the official Certificate of Death and report of the Veteran's autopsy, he died due to bronchopneumonia and pulmonary embolism contracted while he was hospitalized for the treatment of colon cancer.  Colon cancer was listed as a contributory cause of the Veteran's death.  

3.  At the time of the Veteran's death, service connection was in effect for asthmatic bronchitis with COPD, rated 10 percent disabling; and for diabetes mellitus rated noncompensably disabling.

4.  It is at least as likely as not that the Veteran initially became dependent on nicotine during his active service.

5.  Nicotine dependence and/or smoking was not the proximate cause of the Veteran's death; did not contribute substantially and materially to cause the Veteran's death; did not make the Veteran materially less capable of resisting the overwhelming effects of his fatal conditions; and/or did not have a material influence in accelerating his death.



CONCLUSION OF LAW

The Veteran's death is not attributable to the use of tobacco products during service or nicotine dependence.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the issue on appeal was initially adjudicated by the RO in August 1992, long before the enactment of the VCAA.  Because the VCAA notice in this case was not provided to the appellant prior to the RO decision from which she appeals, it can be argued that the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the Secretary can properly cure a defect in the timing of the notice, it did leave open the possibility that notice error of this kind may be non-prejudicial to a claimant.  In this respect, all the VCAA requires is that the duty to notify is satisfied, and that appellants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board finds that VA has fulfilled its duty to notify the appellant in this case.  The record reflects that through various letters, the statement of the case and supplements thereto, VA has notified the appellant of the evidence and information needed to substantiate the current claim, the information she should provide to enable VA to obtain evidence on her behalf, the assistance that VA would provide to obtain evidence and information on her behalf, and the evidence that the appellant should submit if she did not desire VA to obtain the evidence on her behalf.  See, e.g., the letters addressed to the appellant by VA dated April 9, 2004. In these two letters, VA specifically informed the appellant of the current status of her claim and of the evidence already of record in support of the claim, and of what the evidence must show in order to support the claim.  The appellant was also asked to inform VA of any additional evidence or information which she thought would support her claim, so that the RO could attempt to obtain this additional evidence for her.  Moreover, medical evidence subsequently obtained by the Board has been sent to the appellant and her attorney for their comment and argument.  The appellant's attorney is clearly aware of the relevant legal criteria and of the evidence needed to substantiate the claim.  Since the purpose of the VCAA notice provisions has clearly been served in this case, a remand as to this issue would only result in the unnecessary imposition of additional burdens on VA with no benefits to be derived for the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present appeal, the VCAA notice to the appellant did not include the type of evidence necessary to establish a disability rating or effective date for the benefit sought on appeal.  Despite the inadequate notice, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  As the Board concludes below that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the veteran's death as a result of nicotine dependence acquired in service, any questions as to the appropriate effective date to be assigned are rendered moot.

The Board finds that all necessary assistance has been provided to the appellant. Extensive VA medical records have been obtained and reviewed in connection with this appeal, and the Board has sought and obtained four Independent Medical Expert (IME) Opinions concerning various medical questions presented by this appeal.  In this regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the IME opinions obtained in this case are adequate as they are predicated on a full reading of the claims file, provide rationale for the opinions, and rely on and cite to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In addition, the appellant testified before the Board at a hearing at the RO in May 2003.  In regard to this hearing, the appellant was advised in a January 2006 letter that the Veterans Law Judge (VLJ) who conducted the hearing was no longer at the Board and that the law requires that the VLJ who conducts a hearing to participate in the decision.  Accordingly, the appellant was provided with the opportunity to request another hearing.  The appellant informed VA later that month that she was unable to attend another hearing.  

In sum, neither the appellant nor her representative has identified any additional evidence or information which could be obtained to substantiate the present claim, and the Board is also unaware of any such outstanding evidence or information.  
Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim on appeal and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.


II.  Analysis

Facts

The Veteran began serving on active duty in the United States military in October 1948.  While hospitalized in December 1960, and when being examined in July and August 1971, it was indicated that he smoked approximately one package of cigarettes per day.  A history of asthmatic bronchitis associated with COPD was diagnosed during service.  Also diagnosed was diabetes mellitus.  The Veteran retired from the military in February 1972.

In August 1985, the Veteran filed claims for service connection for asthmatic bronchitis with COPD, and for diabetes mellitus.  He was examined by VA in September and October 1985 in connection with his claims.  COPD was diagnosed. The examiner indicated that the condition was mild.  It was noted that the Veteran had a 40 pack year history of smoking.  COPD was also diagnosed while the Veteran was hospitalized at a VA medical center from December 1985 to January 1986, when it was indicated that he smoked about one package of cigarettes every four days, and again, while he was hospitalized from late January 1986 to early February 1986.  During the latter hospitalization, however, it was indicated that he did not smoke.  His COPD was described as mild.  Treatment was primarily for Alzheimer's disease and abdominal pain and discomfort of undetermined etiology.

In March 1986, service connection was established for asthmatic bronchitis with COPD which was rated 10 percent disabling, and for diabetes mellitus, which was rated noncompensable.

The Veteran was hospitalized at a VA medical center on several additional occasions from April 1986 to October 1986, primarily for treatment of abdominal related pathology of undetermined etiology.  He died in October 1986 while a patient at the VA medical center.  The certificate of death shows that he was 56 years old when he died, and that the immediate or principal cause of death was respiratory arrest.  Carcinoma (cancer) of the sigmoid colon was indicated to be a significant condition contributing to death, but not related to the immediate cause of death.

An autopsy was performed the day after the Veteran died, and the findings reported were as follows:

Multiple pulmonary emboli (occlusion of lung arteries by blood clots) with pulmonary infarcts (death of lung tissue); status post (condition after) colectomy (resection of the colon) and partial cystectomy (removal of the bladder) for colon cancer; coronary (heart) arteries showed severe atherosclerosis (hardening) with multiple myocardial fibrosis (scarring of the heart muscle).

Additional clinical records pertaining to the autopsy show anatomic major diagnoses of extensive bilateral bronchopneumonia with bilateral pleural effusion, multiple pulmonary emboli, invasive colonic adenocarcinoma, atherosclerosis, and recent cerebral and cerebellar infarcts.  The probable cause of death was indicated to have been respiratory failure due to extensive bronchopneumonia and pulmonary embolism.  Accessory diagnoses included diabetes mellitus, hemorrhagic gastritis, retention cysts of the left kidney, and colonic diverticulosis. It was indicated in the final summary of the postmortem examination that the Veteran had bilateral bronchopneumonia and multiple pulmonary emboli, as well as supravesical abscess with carcinoma and perisplenic abscess.

While testifying at a hearing at the RO in July 1993, the appellant said that the Veteran was on constant medication for treatment of his service-connected lung disease, and that the disability prevented him from walking even as short a distance as two city blocks without becoming short of breath and fatigued.  She further claimed that he had been experiencing shortness of breath, with even minimal exertion, for many years prior to his death, that treatment, including an inhalant, had not resolved his symptoms, and that the information on the death certificate (as to the cause of his death) was prima-facie evidence in support of service connection.

In October 1997, the Board requested an opinion from an IME who specializes in pulmonary disorders and diseases.  The doctor submitted a report of his impressions of the case in November 1997.  He indicated that the Veteran's death was caused by acute bronchopneumonia and pulmonary emboli, which were a direct result of an acute hospitalization for surgery to treat carcinoma of the colon.  The IME further indicated that the Veteran's service- connected COPD did not accelerate his death; that the condition may have made him less capable of resisting the effects of the acute bronchopneumonia and pulmonary emboli; but that his continuing to smoke cigarettes after his discharge from the military was the main causative entity in the development of the conditions that were fatal.

The IME provided a detailed explanation justifying his opinions and conclusions, noting that he reviewed all of the medical and other pertinent evidence on file.  The IME pointed out that COPD (asthmatic bronchitis) was diagnosed while the Veteran was in the military, that the "illness is uniformly accepted as being caused by cigarette smoking," and that the veteran's smoking persisted until his terminal hospitalization.  The IME reported that he considered values for forced expiratory volume at one second (FEV1) that were taken while the Veteran was in the military and compared them to values that were taken in the course of him being examined and treated during the year prior to his death.  Based on the comparison, the IME noted that there was "not a significant change" between the values in service and those after service to suggest that there had been a worsening of the Veteran's emphysema; that the "emphysema was not a major component of his respiratory illness; and that the diagnosis of asthmatic bronchitis was probably correct."

It was noted that the "decreased FEV1, in and of itself, is enough to sustain the Veteran's respiratory status through the planned operation, and even through serious pneumonia and small pulmonary emboli that would not have been fatal in an otherwise healthy person."  The IME said that there was "some risk of postoperative infection (such as pneumonia)" because of the Veteran's reduced expiratory flow rates, but that it was "uncommon to see much functional protective loss at that level of FEV1."  The IME also said that the dyspnea that the Veteran purportedly experienced after walking only two blocks (noting the allegations that the appellant had made of this) was not consistent with the level of FEV1 measured, and that it was "more probable that continued cigarette smoking played the biggest role in any inability that he had to withstand the infections and vascular obstruction."

The IME noted that all of the symptoms alluded to were consistent with asthmatic bronchitis associated with continued cigarette smoking.  He said that some forms of COPD, like emphysema, do not improve with smoking cessation, but that patients with asthmatic bronchitis often dramatically improve if they discontinue smoking cigarettes.  The IME indicated that "continuation of even low consumption of cigarettes" would have been sufficient to "sustain the inflammation, mucus production, symptoms and chest examination described in this veteran," and that "cessation of smoking dramatically reduces both the symptoms and the risk of any concurrent illnesses upon the function of the lung."

The IME went on to note that the Veteran's death was attributable to a "shower of pulmonary emboli (PTE) rather than the pneumonia," and that "the emboli were not caused by the COPD, but almost certainly by the presence of an operation for the abdominal malignancy," i.e., the carcinoma of the sigmoid colon.  The IME said that postoperative PTE are now known to be common following operations for abdominal malignancy, and that PTE is a common cause of unexpected mortality in hospitalized patients.

He pointed out that it was not customary in 1986, which was the year that the Veteran died, to provide prophylaxis against PTE following abdominal operations for malignancy, but that this is now recommended protocol.

In other parts of his report, the IME discussed evidence that pointed to the PTE being the condition that caused the Veteran's death.  The first was indicated to be the onset of hypotension a few hours before he died, noting that hypotension was "a sentinel event in PTE, but was not in COPD or even bronchopneumonia unless sepsis supervenes," which was not indicated in the evidence on file, including the report of the autopsy.  The IME said that "the suddenness of the event in a patient otherwise recovering well from an operation was also an indication that PTE" was the cause of death.

"The second important autopsy finding suggesting PTE as the cause of death was that of acute passive congestion in the liver."  The IME noted that such "finding was consistent with the acute right heart failure which was the mode of death in PTE."  The IME said that "PTE of this magnitude could have killed a person with normal lungs, although the chances of survival were less in someone who had [chronic obstructive pulmonary disorder]," such as the Veteran.  The IME reported that there were "no findings consistent with chronic right-sided failure, which would be seen if COPD were a chronic physiologic problem causing chronic right-sided failure in the veteran."

Lastly, the IME indicated that, while the "asthmatic bronchitis certainly increased the Veteran's risk of undergoing surgery, it was probable that the lethal combination of pneumonia and pulmonary emboli would have killed him even with normal lungs."

The IME reiterated that the "known asthmatic bronchitis, caused by continued smoking, increased the risk of postoperative pneumonia, but not pulmonary emboli", and that, had the Veteran "stopped smoking even [three] months prior to the surgery, any risks associated with surgery, and any decreased capabilities of resisting the effects of the intercurrent pneumonia and pulmonary emboli, would have been strongly diminished or even eliminated altogether."

In April 2000, the Board requested another IME opinion in response to the directives of the Joint Motion filed by the parties in March 1999.  Specifically, the physician was asked to review the claims folders and to answer the following questions:

i) Did the Veteran become chemically addicted/dependent on nicotine (from smoking cigarettes) while he was on active duty in the military?

ii) If so, is it at least as likely as not that his nicotine dependence continued after service and thereby resulted in, contributed to, or accelerated the fatal conditions that led to his death?

In May 2000, JPM, MD (Dr. JPM), Assistant Professor of Medicine, Clinical Director of the Indiana University Medical Group, Department of Medicine, Division of Pulmonary, Allergy, Critical Care, and Occupational Medicine, responded that he reviewed the file in its entirety. With regard to the first question he responded:

For the purpose of this response the definition of nicotine dependence will be that definition as outlined in the following publication: Department of Health and Human Services.  Reducing the health consequences of smoking. 25 years of progress, a report of the Surgeon General. Rockville, Maryland: U.S. Department of Health and Human Services, Public Health Service, Centers for Disease Control, Centers for Chronic Disease Prevention and Health Promotion, Office of Smoking and Health, 1989. DHHS publication No. (CDC) 89-8411, 1989.  It is noted that there is no perfect marker for when addiction occurs.  The measure that is generally used to establish that someone is a smoker is the self report of smoking at least 100 cigarettes in their life time.  Using this definition it is not possible to determine whether or not this veteran became chemically addicted or dependent on nicotine while he was on active duty in the military.  The available medical records make reference to a history of tobacco use, however I was unable to locate when this Veteran began smoking cigarettes.  Therefore, it is not possible to state he had not accomplished this landmark of 100 cigarettes prior to active duty in the military.

With regard to the second question he responded:

A review of the medical record would indicate that [the Veteran's] nicotine dependence continued after service. The degree to which this dependence resulted in, contributed to, or accelerated the fatal conditions that led to his death would be described as clinically insignificant.

This latter opinion is a clinical opinion based on a review of the final hospitalization up until the time of his death as well as the previous hospitalization.  Of note, during both of these hospitalization's [the Veteran] did not require supplemental oxygen, nor did he require scheduled or as needed bronchodilators as recorded in the Continuing Medication Record dated July and October 1986.  An arterial blood gas obtained on room air (9/19/86 pH 7.47, pCO2 31. pO2 86) suggests a slight respiratory alkalosis but does not suggest the presence of hypoxemia or hypercapnia that would be expected in one with advanced lung disease.  His chest X-ray (10/22/86) was noted to be without abnormality.  He received oxygen as part of post operative therapy and it was in the process of being weaned until the catastrophic event.

This veteran was witnessed to aspirate food and later experienced a sudden clinical change characterized by rapid increase in his respiratory rate and a fall in his blood pressure. At autopsy he was found to have bronchopneumonia and thromboemboli to account for his cardio-respiratory collapse and subsequent death.

In summary it is my opinion that from a review of the current available medical record that i) it is impossible to determine when this veteran became chemically addicted to nicotine as we have no evidence to determine whether or not he had reached the milestone of 100 cigarettes prior to or following October 6, 1948, the time of his enlistment.

ii) [The Veteran's] prior nicotine dependence is clinically insignificant in contributing to his fatal condition.

The appellant and her attorney were provided a copy of Dr. JPM's opinion.

In a statement received in October 2000, the appellant related that the Veteran told her that when he was in the service after enlisting, he was given free cigarettes, and to fit in with the others he started smoking.  Every time he got the free cigarettes he smoked them.

Letters of appreciation of the Veteran's efforts from commanding officers were received in November 2000.  They do not discuss the Veteran's smoking history.

In a November 2000 Report of Contact, it was noted that the appellant had stated that all family members were dead except for a 90-year old sister of the Veteran who did not remember.

In a January 2001 statement, a fellow serviceman reported that he was stationed with the Veteran at Hickam Air Force Base, Hawaii, from May 1970 to September 1972.  He recalled that the Veteran was a smoker and there was no attempt to stop him.  Smoke breaks were taken by all those that smoked and he constantly saw the Veteran smoking.

At a hearing before the Board in May 2003, the appellant and her representative asserted that the Veteran did not start smoking until service and that a medical expert ("Dr. Hensen") had testified, after reviewing the Veteran's death reports, that the Veteran's smoking was a contributing factor in his death.

In August 2006, the Board obtained an IME Opinion from an expert in Internal Medicine, Pulmonary Medicine, and Critical Care Medicine.  After reviewing the relevant medical evidence, this medical expert concluded (1) that the primary cause of the Veteran's death was acute pulmonary embolism, noting that there was no mention in the autopsy of the lung changes consistent with asthmatic bronchitis or other forms of COPD, and that the major risks leading to the Veteran's fatal thromboembolic disease were his recent colon cancer surgery, his colon cancer, and various acute infections none of which were directly or indirectly related to nicotine dependence; and that (2) the cause of the Veteran's death was unlikely to be either directly or indirectly related to any nicotine dependence, especially since any existing lung disease in the Veteran was mild and not a factor in his death.  The IME concluded that the Veteran died from pulmonary embolism.  He discussed the major risks leading to thromboembolic disease as including the Veteran's surgery, his adenocarcinoma, and his intra-abdominal and buttock infections, and stated that none of these were related directly or indirectly with smoking or nicotine dependence.  

In the Court's Decision Memorandum of August 2008, the Court relayed the appellant's representative's argument that the 2000 and 2006 IMEs phrased their opinion in terms of nicotine dependence without specifically referring to cigarette smoking itself.  Accordingly, the Court remanded the matter for the Board to consider the appellant's argument in the first instance.  

In written argument in July 2009, the appellant's representative summed up the evidence by pointing out that there was on file an opinion that "cigarette smoking" contributed to death, and two opinions that "nicotine dependence" did not contribute to the Veteran's death.  He indicated that further clarification was required to determine whether the 2000 and 2006 IMEs meant to distinguish between nicotine dependence and actual smoking or whether they "simply disagreed flatly with [the 1997 IME opinion]".  

In November 2010, the Board sought clarification regarding entitlement to service connection for the cause of the Veteran's death based on cigarette smoking as distinguished from nicotine dependence.  After reviewing the Veteran's claims file, the IME (an Assistant Professor, Pulmonary, Allergy and Critical Care Medicine, University of Minnesota) opined that the Veteran's cause of death was pulmonary embolus (PE) in the presence of postoperative pneumonia.  He went on to state that based on the acuity of the Veteran's presentation and the autopsy finding, the acute PE leading to pulmonary arrest was the immediate cause of death and the factors contributing to the PE were the Veteran's postoperative status from abdominal surgery and presence of malignancy.  He noted that while cigarette smoking may be a risk factor for venous thromboembolism, at the time of the surgery the Veteran was smoking only rarely (based on a July 1986 health assessment) and therefore this was not likely a significant factor in his development of PE.  He thus opined that the Veteran's "cigarette smoking did not directly cause or significantly contribute to his cause of death, nor did it have a material influence in accelerating his death".  

The IME went on to comment on the earlier IME opinions of record.  With respect to the 1997 IME opinion, he said that he agreed with this opinion as to the Veteran's cause of death from acute bronchopneumonia and pulmonary emboli as a direct result of hospitalization and surgery for colon cancer.  However, he noted that as to the opinion that the Veteran's continuing of cigarette smoking following his discharge in 1971 was the main cause of his condition in 1986, he said that while this was possibly true, it was speculative.  He explained that the Veteran's reduced FEV1 and ongoing smoking increased his surgical risk, but did not appear to be a causative factor, particularly given the mode of death was an acute cardiopulmonary arrest.  He relayed the 1997 IME's statement that the magnitude of the Veteran's pulmonary thromboembolism "could have killed a person with normal lungs" and said that his statement that had the Veteran had stopped smoking even three months prior to the surgery, it would have strongly diminished or eliminated the surgery risk, was also speculative.  The 2010 IME added that the Veteran's diagnosis of Alzheimer's disease and his underlying atherosclerotic coronary artery disease as noted on autopsy would have put him at elevated risk for surgery under any circumstances.  

With respect to the 2000 and 2006 IME opinions, the 2010 IME said that he agreed with the 2000 IME opinion that the Veteran's nicotine dependence was not a significant contributor to his cause of death, and the 2006 IME opinion that the primary cause of the Veteran's death was acute pulmonary embolism and the cause of death was unlikely to be directly or indirectly related to any nicotine dependence.  The 2010 IME pointed out that the 2000 and 2006 IME opinions were both based on the fact that the Veteran had only mild to moderate lung disease without evidence of chronic hypoxia or CO2 retention, and that his respiratory status had been improving prior to his acute decompensation which he said supports PE as the main cause of death as opposed to a progressive decline in the Veteran's respiratory status that would be a more typical course for a post-op pneumonia.  The 2010 IME added that he specifically agreed with the 2006 IME comments regarding the 1997 IME opinion.  As noted above, the 2006 IME said that he disagreed with the 1997 IME's opinion supporting a relationship between the Veteran's death and his nicotine dependence.


Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service incurrence will be presumed for certain chronic diseases, including cardiovascular disease and malignant tumor, if such disability is manifest to a compensable degree within one year after active service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In October 2006, 38 C.F.R. § 3.310(a) was amended to conform with Allen; additionally, other substantive changes were made.  As the claim was filed before the other substantive changes were made, only the changes that conform to Allen apply.

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

In regard to tobacco-related claims, on July 22, 1998, the President signed into law a new provision, codified at 38 U.S.C.A. § 1103, essentially barring service connection for disability or death on the basis that a disease or injury is attributable to the use of tobacco products during service.  38 C.F.R. § 3.300.  This provision, however, only applies to claims filed after June 9, 1998, and therefore, given the date of this claim, such ban does not apply to the appellant's claim.

The law in effect prior to the revision in 1998 is found in precedent opinions of the VA General Counsel.  In VAOPGCPREC 2-93, it was held that direct service connection for a tobacco-related disability could be established where the evidence demonstrated that an underlying disease or injury was caused by tobacco use during service.  VAOPGCPREC 19-97 expanded on this opinion, stating that service connection could be awarded on a secondary basis based on tobacco use after military service if it was shown that nicotine addiction arose during service and was the proximate cause of the disability or death.  See 38 C.F.R. § 3.310.  The opinion set forth a two-pronged sequential analysis for determining whether secondary service connection was warranted:  (1) The Veteran must have acquired a chemical dependence on nicotine during service; and (2) the nicotine dependence must have been the proximate cause of the present disability.  VAOPGCPREC 19-97.

The General Counsel also stated that, in making determinations on proximate cause, adjudicative personnel must consider whether there is a supervening cause of the claimed disability or death that severs the causal connection to the service-acquired nicotine dependence.  It was noted that such supervening causes could include sustained full remission of the service-related nicotine dependence and subsequent resumption of the use of tobacco products, creating a de novo dependence, or exposure to environmental or occupational agents.  See also Davis v. West, 13 Vet. App. 178 (1999).

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Discussion

The appellant in this case essentially asserts that the Veteran began smoking during his military service, became addicted to tobacco during service, smoked for many years thereafter, and that his death is related to his nicotine dependence and smoking.  

At the time of the Veteran's death in October 1986, he was service connected for asthmatic bronchitis with COPD rated 10 percent disabling, and diabetes mellitus rated noncompensably disabling.  

The Veteran's death certificate and autopsy results show that he died due to bronchopneumonia and pulmonary embolism contracted while he was hospitalized for the treatment of colon cancer.  Colon cancer was listed as a contributory cause of the Veteran's death, but nicotine dependence, smoking,  and/or asthmatic bronchitis with COPD were not.  

The Veteran's service treatment records are devoid of any reference to his fatal respiratory arrest, bronchopneumonia, pulmonary embolism, or colon cancer.  Also, there is no medical evidence linking the Veteran's fatal disabilities to any incident of service, including his use of tobacco products in service.  Accordingly, service connection for the cause of the veteran's death due to inservice tobacco use, on a direct basis, is not warranted in this case. 

With respect to the issue on a secondary basis, that is, whether the cause of the Veteran's death is secondary to nicotine dependence acquired in service, the Board must address the factors outlined in the General Counsel Opinion above; that is, (1) The Veteran must have acquired a chemical dependence on nicotine during service; and (2) the nicotine dependence must have been the proximate cause of the present disability or death.  The determination of whether a veteran is or was dependent on nicotine is a medical issue.  VAOPGCPREC 19-97.

Regarding the first question, VA has previously found based on the evidence of record that it is at least as likely as not that the Veteran acquired a dependence upon nicotine during service and thus this question is not at issue.  

As to the second question, whether nicotine dependence which arose during service may be considered the proximate cause of claimed disability or death occurring after service, there is both positive and negative evidence on this point.  

The positive evidence consists of an IME opinion in 1997.  While this opinion focuses primarily on the question of a possible relationship between the Veteran's service-connected COPD and the cause of his death (an issue not presently before the Board), the opinion included the IME's statement that the Veteran's "service-connected COPD may have made the Veteran less capable of resisting the effects of his fatal conditions, but the continuation of cigarette smoking following his discharge [from service] in 1971, rather than the illness present in 1971, is the main causative entity for this condition in 1986."  The IME goes on to say that had the Veteran stopped smoking even three months prior to the surgery, any risks associated with surgery, and any decreased capabilities of resisting the effects of the intercurrent pneumonia and pulmonary emboli would have strongly been diminished or eliminated.

The negative evidence includes the opinions of the IMEs in 2000 and 2006, both of whom negate a nexus between the Veteran's nicotine dependence and cause of death.  In this regard, the 2000 IME opined that the Veteran's prior nicotine dependence was clinically insignificant in contributing to his fatal condition.  He pointed out that during the Veteran's hospitalizations he did not require supplemental oxygen, nor did he require scheduled or as needed bronchodilators as recorded in the Continuing Medication record dated July and October 1986.  He also noted that a chest X-ray in October 1986 was noted to be without abnormality.  The 2006 IME, in stating that the primary cause of the Veteran's death was acute pulmonary embolism, opined that the cause of death was unlikely to be directly or indirectly related to any nicotine dependence.  This IME stated that the major risks leading to thromboembolic disease were the Veteran's surgery, his adenocarcinoma, and his intra-abdominal and buttock infections.  He went on to state that "[n]one of these are related directly or indirectly with smoking or nicotine dependence."  

In written argument in July 2009, the appellant's representative summed up the evidence by pointing out that there was on file an opinion that "cigarette smoking" contributed to death, and two opinions that "nicotine dependence" did not contribute to the Veteran's death.  He indicated that further clarification was required to determine whether the 2000 and 2006 IMEs meant to distinguish between nicotine dependence and actual smoking or whether they "simply disagreed flatly with [the 1997 IME opinion]".  Some insight into the answer to this question can be found in the 2006 IME opinion.  First of all, as noted above, this IME specifically talked about smoking when he stated that the major risks leading to the Veteran's fatal thromboembolic disease were the Veteran's surgery, his adenocarcinoma, and his intra-abdominal and buttock infections.  He went on to state that "[n]one of these are related directly or indirectly with smoking or nicotine dependence."  Then, there are the comments that this IME made with respect to the 1997 IME's opinion on smoking.  In this regard, the 2006 IME stated that he found the comments to be "confusing and perhaps contradicted within the body of the report".  He explained that while he thought that the IME was suggesting that the Veteran's continued smoking after service was responsible for most of the Veteran's lung disease, he said he also noted that within the body of the IME's text, there was reference to spirometry upon discharge from service and close to the Veteran' death as being "insignificantly different". 

In an attempt to further clarify this matter, VA obtained another IME opinion in November 2010.  In this opinion the IME clearly opined that the Veteran's cigarette smoking did not directly cause or significantly contribute to the cause of his death, nor did it have a material influence in accelerating his death.  He opined that the acute pulmonary embolus leading to cardiopulmonary arrest was the immediate cause of death and the factors contributing to this condition were the Veteran's postoperative status from abdominal surgery and presence of malignancy.  He further stated that while cigarette smoking may be a risk factor for venous thromboembolis, at the time of the surgery, the Veteran was smoking only rarely and therefore this was not likely a significant factor in his development of the pulmonary embolus.  

The IME went on to agree with the opinions from the IMEs in 2000 and 2006 negating a relationship, either directly or indirectly, between the Veteran's nicotine dependence and cause of death.  He also stated that while the 1997 IME's comments regarding smoking was possibly true, the opinion was speculative.  He explained that while, as the 1997 IME pointed out, the Veteran's reduced lung capacity and ongoing smoking increased his surgical risk, it did not appear to be a causative factor, particularly given the mode of death was an acute cardiopulmonary arrest.  He said that the 1997 IME's opinion that had the Veteran stopped smoking even three months prior to the surgery, any risks associated with surgery, and any decreased capabilities of resisting the effects of the intercurrent pneumonia and pulmonary emboli would have strongly been diminished or eliminated, was also speculative.  He explained that the diagnosis of Alzheimer's disease and the Veteran's underlying atherosclerotic coronary artery disease (noted on autopsy) would have put the Veteran at elevated risk for surgery under any circumstances.

The Board has considered the appellant's representative's statement in January 2011 in which he takes issue with the terms that the 2011 IME used in negating a causal relationship between the Veteran's smoking and cause of death.  More specifically, the appellant's representative asserted that the question for determination is not whether the Veteran's smoking "directly cause[d] or significantly contribute[d]" to the cause of his death, but whether "[it] [was] a cause at all".  In short, the Board simply does not find that the weight of medical evidence as outlined above establishes that the Veteran's nicotine addiction and/or smoking was the proximate cause of his death.  Rather, the IME opinions in 2000, 2006 and 2010 all essentially negate a causal nexus between the Veterans' nicotine dependence and/or smoking, and the cause of his death.  In addition, both the 2006 and 2010 IMEs reviewed and commented on the 1997 IME opinion, which did to an extent relate the Veteran's smoking to the development of his fatal conditions, by stating that they either did not agree with this opinion or that it was speculative.  They included clear and logical rationale for their opinions on this point.

While consideration has been given to the appellant's own assertions that the Veteran's nicotine dependence in service is a cause of his death, as a layperson, she is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

After reviewing the evidence in its entirety, the Board finds that the weight of probative evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death as a result of nicotine dependence acquired in service.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue; however, that doctrine is not applicable in this case because the preponderance of the evidence is against the current claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the cause of the Veteran's death as a result of nicotine dependence acquired in service is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


